DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges the applicants correction of Claims 7 and 8 in regards to 35 U.S.C 112(b), and in light of the correction examiner withdraws the rejection.  
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant has amended Claim 1 to include “classify a severity of the suction condition into one or more severity regions”, and contends that the teaching of Horvath (2015) does not disclose this limitation of the claim specifically, “classifying a severity of the suction condition into one or more severity regions”.  However the examiner respectfully disagrees with the applicant.  As written there is no classification system or criteria that is used to establish a severity of the suction condition or classification into one or more severity regions. Examiner rejects Claim 1 on the basis of 35 USC 112(b) as outlined below.  As such any identification of a suction condition can be considered a classification of suction condition severity which Horvath accomplishes by identifying a suction condition (Para 93).  Horvath also gives examples of various suction conditions with Fig. 7-9, described in Para 80-88.  Horvath uses Fig. 7A/B to classify a condition where there is no suction condition (Para 80-82), Fig. 8A/B is used to illustrate a suction condition (Para 83-85), and Fig 9A/B to illustrate a severe suction condition (Para 86-88).  Using these graphs and calculations Horvath shows a basis to “classify a severity of the suction condition into one or more severity regions”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "classify a severity of the suction condition into one or more severity regions" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
As currently written within the claim, “ the suction condition” is to be classified “into one or more severity regions”, but a “suction condition” has not been defined nor established within the claims up to this point and it is unclear what exactly would constitute as a “suction condition”.  It is unclear whether the comparison of the present value and threshold value is the suction condition or the generation of an alert is the suction condition.  In addition there is no establishment of a classification scale to determine the “one or more severity regions”.  After establishing a “suction condition” one would not be able to classify the severity of the condition because no criteria is given. Clarification and correction to the claim is required.  
Dependent claims 2-8 inherit the same deficiencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath (U.S Publication No. 2015/0322940), hereby referred to as “Horvath (2015)”, in view of Horvath (U.S Publication No. 2010/0174231), hereby referred to as “Horvath (2010)”.  

Regarding Claim 1, Horvath (2015) teaches, a system for detecting a suction condition in an implantable blood pump (Para 0011), the system comprising: a controller in communication with the blood pump (Para 0019), the controller including a control circuit configured to (Para 0043); 
calculate a plurality of data values using a hysteresis window (Para 0019, 0044); 
calculate a present value during a time period (Para 0024), the hysteresis window (Fig 8B, Para 0055, 0084);  determine a suction detection threshold value using the plurality of data values (Para 0009); compare the present value during the time period to the suction detection threshold value (Para 0093); classify a severity of the suction condition into one or more severity regions (Para 93 – Identify 
	Horvath (2015) fails to teach, the present value corresponding to a pump speed divided by a pump current.
	Horvath (2010) teaches, the present value corresponding to a pump speed divided by a pump current (Para 0036-0037, Fig. 8-11).  
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Suction Detection System as taught by Horvath (2015), with the present value corresponding to a pump speed divided by a pump current as taught by Horvath (2010), since such a modification would provide the predictable result of establishing a present value parameter that can be used to more effectively calculate a suction condition within a blood pump.  

Regarding Claim 2, Horvath(2015) in view of Horvath(2010) teaches, the system of Claim 1, wherein the time period is a one to five second hysteresis window (Para 0055, 0084).

Regarding Claim 3, Horvath(2015) in view of Horvath(2010) teaches, the system of Claim 1, wherein the plurality of data values includes a baseline value waveform between a 50th to 75th percentile relative to the hysteresis window (Fig 7A/7B Para 0080-0081).

Regarding Claim 4, Horvath(2015) in view of Horvath(2010) teaches, the system of Claim 3, wherein the baseline value waveform is an adaptive value (Fig 7A/7B Para 0080-0081).  

Regarding Claim 5, Horvath(2015) in view of Horvath(2010) teaches, the system of Claim 1, wherein the plurality of data values includes a first pulsatility percentile value between a 5th to 30th percentile relative to the hysteresis window and a second pulsatility percentile value between a 70th to 95th percentile value relative to the hysteresis window (Horvath 2010, Para 0036-0037, Fig. 8-11). 

Regarding Claim 6, Horvath(2015) in view of Horvath(2010) teaches, the system of Claim 5, wherein the control circuit is configured to calculate a pulsatility value waveform corresponding to a difference between the first pulsatility percentile value and the second pulsatility percentile value (Horvath 2010, Para 0036-0037, Fig. 8-11). 

Regarding Claim 7, Horvath(2015) in view of Horvath(2010) teaches, the system of Claim 6, wherein the control circuit is configured to determine the suction detection threshold value using a suction detection equation (Horvath Par 0022-0024), the suction detection equation including adding a baseline value waveform to the pulsatility value waveform, the pulsatility value waveform being multiplied by a multiplier (Horvath 0091-0093).

Regarding Claim 8, Horvath(2015) in view of Horvath(2010) teaches, the system of Claim 7, wherein the multiplier is a constant over a plurality of time periods (Para 0091).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792